UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. Worldwide Plaza 309 West 49th Street New York, N.Y. 10019 (Address of Principal Executive Officer)(Zip Code) Nomura Asset Management U.S.A. Inc. Worldwide Plaza 309 West 49th Street New York, N.Y. 10019 (Name and Agent for Service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 29, 2016 Date of reporting period: August 31, 2015 ITEM 1. REPORT TO SHAREHOLDERS JAPAN SMALLER CAPITALIZATION FUND, INC. October22, 2015 To Our Shareholders: We present the Semi-Annual Report of Japan Smaller Capitalization Fund, Inc. (the “Fund”) for the six months ended August31, 2015. The net asset value per share (“NAV”) of the Fund increased by 7.2% and the closing market price of the Fund increased by 3.9% for the six months ended August31, 2015. The closing market price of the Fund on August31, 2015 was $10.07, representing a discount of 14.4% to the NAV of $11.77. The net assets of the Fund totaled $333,488,541 on August31, 2015. The Russell/Nomura Small Cap™ Index, the Fund’s benchmark (“Benchmark”), increased by 3.7% in United States (“U.S.”) dollar terms for the six months ended August31, 2015. During the six months ended August31, 2015, the Fund outperformed the Benchmark by 3.5% on an NAV basis. The Tokyo Price Index (the “TOPIX”), consisting of all companies listed on the First Section of the Tokyo Stock Exchange (the “TSE”), decreased by 0.4% and the Nikkei Average Index (“Nikkei”), a price-weighted index of the 225 leading stocks on the TSE, decreased by 0.8% in U.S.dollar terms during the six months ended August31, 2015. The Japanese yen (“Yen”) depreciated by 1.3% against the U.S.dollar during the six months ended August31, 2015. For the quarter ended August31, 2015, the Benchmark decreased by 1.6%, the TOPIX decreased by 6.1%, and the Nikkei decreased by 6.1% in U.S.dollar terms. The NAV of the Fund increased by 0.2% and outperformed the Benchmark by 1.8%. The Fund’s share price decreased by 1.9% during the quarter. The Yen appreciated by 2.2% against the U.S.dollar during the quarter. The Portfolio Equity holdings represented 98.8% of the Fund’s net assets at August31, 2015. The Fund held a diversified portfolio of 124 stocks, of which 98 were TSE First Section stocks, 20 were TSE Second Section stocks and 6 were other smaller capitalization stocks, comprising 83.4%, 11.8%, and 3.6%, respectively, of net assets on August31, 2015. The Fund invests in undervalued stocks that offer fundamental strength and potential for improvement. The Fund performs extensive fundamental research to identify stocks that can create shareholder value. The Fund focuses on companies that are leaders in certain niche markets, companies with large or expanding market shares, stocks with superior shareholder distribution policies, and stocks that offer good growth prospects. In the Japanese small cap equity market, valuation anomalies do exist and can be exploited through active management. There are several factors that the Fund considers when selling an investment, including appreciation of the stock price, unexpected deterioration in earnings, a substantial loss that impairs the company’s net assets, or a stock’s diminishing potential given declining competitiveness due to a change of business environment or failure of business strategy. Performance In terms of the sector allocation strategy, an overweight position in the Retail Trade sector and underweight positions in the Electric Appliances and Machinery sectors generated the largest positive contributions, although sector returns were eroded by underweight positions in the Metal Products, Iron and Steel, and Transportation and Warehousing sectors. Stock attribution analysis shows that some stocks such as Toenec Corporation in the Construction sector, Create SD Holdings Co., Ltd. in the Retail Trade sector, and Zojirushi Corporation in the Electric Appliances sector made positive contributions to the relative performance. Meanwhile, some stocks such as Sakai Chemical Industry Co., Ltd. in the Chemicals sector and Nichicon Corporation in the Electric Appliances sector made negative contributions to the relative performance. Market Review The Benchmark appreciated by 5.0% in local currency terms for the six months ended August31, 2015. The Benchmark outperformed the broad Japanese equity market, measured by the TOPIX index, which increased 0.9% in local currency terms during the six months ended August31, 2015. The Japanese equity market rallied following robust earnings prospects for Japanese companies and entered a range trading phase given global economic outlook concerns and solid earnings prospects for domestic companies. In August 2015, Japanese stocks followed other markets in a steep sell-off triggered by an equity market crash in China. Meanwhile, under these circumstances, the small cap stock index was able to outperform the main large cap equity market given the relatively steady business performance of many smaller domestically oriented companies. The Japanese equity market posted a strong rally from March to May of 2015, registering a fifth consecutive monthly gain since the beginning of this year. Robust earnings for fiscal year 2015 issued by many Japanese companies helped to sustain the positive sentiment toward Japanese equities. Moreover, expected growth in real wages improved the prospects for domestic demand. In June 2015, Japanese equity markets declined when global market sentiment faltered in reaction to an expected debt default by Greece and a steep correction in the Chinese equity market. Following a setback in June 2015, the Japanese equity market staged a recovery in July 2015. During this period, there were persistent concerns about the political and potential economic turmoil in the Eurozone over the bailout plan for Greece, the volatile equity markets, and slowing economic growth in China. However, stability in the Japanese economy and the corporate sector continued to offer solid earnings prospects. Turmoil in the global markets triggered a steep decline in Japanese equity prices and the TOPIX index declined by 7.4% in August 2015. Chinese equity markets extended their recent decline when share price support policies from the authorities proved ineffective, causing widespread market disorder. Outlook and Strategy While the Fund expects the U.S.economic recovery to continue, the Fund has become more cautious towards the global economic outlook given the recent slowdown in China. Following the devaluation of the Chinese yuan, Chinese stock markets have remained volatile. Chinese consumption appears to be steady but the Fund expects a slowdown in capital expenditures to continue. The Chinese yuan’s weakening has come to a standstill for the moment, but the downward pressure could resume given the anticipated unwinding of overseas funding by Chinese companies. The Chinese yuan depreciation could also lead to the weakening of other Asian currencies against the U.S.dollar, possibly causing economic downturns elsewhere in Asia due to declining purchasing power as well as the slowdown in capital expenditures. Thus, the Fund expects the recovery in Japanese production to be sluggish given that exports to Asian regions including China should remain weak. As for domestic consumption, the Fund has yet to encounter the expected recovery in disposable income. Therefore, the Fund expects the overall economic recovery in Japan to proceed at a slower pace. Although corporate earnings results for the second quarter of 2015 were positive, earnings for the second half of 2015 could fall lower than expected. Measures of equity valuations, such as price earnings ratios, have declined during the recent market drop. As a result, the Fund believes that current market prices already discount the potential for weaker corporate earnings. It is still too early to estimate the full extent of the earnings impact. Japanese equity prices remain highly dependent on global political, economic and market developments. The Fund appreciates your continuing support. Sincerely, /s/ Yutaka Itabashi Yutaka Itabashi President DISCLOSURES Sources: Nomura Asset Management U.S.A. Inc. and Bloomberg L.P. Past performance is not indicative of future results. The net asset value price is adjusted for reinvestment of income dividends, ordinary income distributions, and capital gain distributions. The New York Stock Exchange’s closing market price is adjusted for reinvestment of income dividends, ordinary income distributions, and capital gain distributions. The Fund’s performance does not reflect sales commissions. This material contains the current opinions of the Fund’s manager, which are subject to change without notice. This material should not be considered investment advice. Statements concerning financial market trends are based on current market conditions, which will fluctuate. There is no guarantee that these investment strategies will work under all market conditions, and each investor should evaluate their ability to invest for the long term. Comparisons between changes in the Fund’s net asset value or market price per share and changes in the Fund’s Benchmark should be considered in light of the Fund’s investment policy and objective, the characteristics and quality of the Fund’s investments, the size of the Fund, and variations in the Yen/U.S. Dollar exchange rate. This report is for informational purposes only. Investment products offered are not FDIC insured, may lose value, and are not bank guaranteed. Indices are unmanaged. You cannot invest directly into an index. The Russell/Nomura Small Cap™ Index represents approximately 15% of the total market capitalization of the Russell/Nomura Total Market™ Index. It measures the performance of the smallest Japanese equity securities in the Russell/Nomura Total Market™ Index. As of March31, 2015, there are 1,146 securities in the Russell/Nomura Small Cap™ Index. SHAREHOLDERS ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s registrar, Computershare Trust Company, N.A., at (800)426-5523 for information concerning their accounts. PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio securities is available (1)without charge, upon request, by calling toll-free 1‑800‑833‑0018; and (2)on the website of the Securities and Exchange Commission (“SEC”) at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June30 is available (1)without charge, upon request, by calling toll-free 1-800-833-0018; and (2)on the SEC’s website at http://www.sec.gov. Additional information about the Fund’s Board of Directors is available (1)without charge upon request by calling toll-free 1-800-833-0018; and (2)on the website of the SEC at http://www.sec.gov in the Fund’s most recent proxy statement filing. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files a schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. FUND CERTIFICATION In December 2014, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section303A.12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the SEC’s web site at http://www.sec.gov. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. JAPAN SMALLER CAPITALIZATION FUND, INC. FUND HIGHLIGHTS—AUGUST 31, 2015 (Unaudited) KEY STATISTICS Net Assets $ Net Asset Value per Share $ Closing NYSE Market Price $ Percentage Change in Net Asset Value per Share* % Percentage Change in NYSE Market Price* % MARKET INDICES Percentage change in market indices:* YEN U.S.$ Russell/Nomura Small Cap™ Index 5.0% 3.7% TOPIX 0.9% (0.4%) Nikkei Average 0.5% (0.8%) *From March1, 2015 through August31, 2015. ASSET ALLOCATION Japanese Equities TSE First Section Stocks % TSE Second Section Stocks Other Smaller Capitalization Stocks. Foreign Currency Total Investments Other Assets Less Liabilities, Net Net Assets % INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Retail Trade Other Products Wholesale Trade Services Chemicals Textiles and Apparel Banks Transportation Equipment Construction Financing Business Electric Appliances Utilities Transportation and Warehousing Real Estate Iron and Steel Food Machinery Glass and Ceramics Products Metal Products Pharmaceutical Information and Communication Precision Instruments TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Security Market Value % of Net Assets Toenec Corporation $ Create SD Holdings Co., Ltd. The Yamanashi Chuo Bank, Ltd. Ryoden Trading Company, Ltd. SIIX Corporation Sakai Chemical Industry Co., Ltd. The Okinawa Electric Power Company, Incorporated Japan Transcity Corporation The Kagoshima Bank, Ltd. Keihanshin Building Co., Ltd. JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets JAPANESE EQUITY SECURITIES Banks The Akita Bank, Ltd. $ $ General banking services The Daishi Bank, Ltd. General banking services The Kagoshima Bank, Ltd General banking services The Taiko Bank, Ltd. General banking services The Yamanashi Chuo Bank, Ltd. General banking services Total Banks Chemicals C. Uyemura & Co., Ltd. Plating chemicals Fujikura Kasei Co., Ltd. Specialty coating materials and fine chemicals JSR Corporation Manufactures synthetic resin products Koatsu Gas Kogyo Co., Ltd. High-pressured gases and chemicals Sakai Chemical Industry Co., Ltd. Manufactures components for cosmetics and pharmaceuticals Sekisui Jushi Corporation Manufactures plastics and other resin materials Soken Chemical & Engineering Co., Ltd Manufactures chemical products Shikoku Chemicals Corporation Manufactures chemical products Tenma Corporation Manufactures synthetic resin products Teraoka Seisakusho Co., Ltd. Manufactures various adhesive tapes See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS — (Continued) AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets T&K Toka Co., Ltd. $ $ Manufactures specialized inks for printing applications Yushiro Chemical Industry Co., Ltd. Manufactures metalworking fluids Zeon Corporation Manufactures synthetic resin products Total Chemicals Construction Daiichi Kensetsu Corporation Construction and real estate businesses Kandenko Co., Ltd. Construction of electrical and power facilities Mirai Industry Co., Ltd. Manufactures electrical installation materials MIRAIT Holdings Corporation Construction of electrical and telecommunication facilities NDS Co., Ltd. Construction of communication infrastructure Taihei Dengyo Kaisha, Ltd. Construction of thermal and nuclear plant facilities Toenec Corporation Construction of comprehensive building facilities Yondenko Corporation Construction of electrical distribution systems Total Construction Electric Appliances Espec Corp Manufactures environmental testing products Fujitso General Ltd. Manufactures air-conditioning products Hitachi Maxell, Ltd. Manufactures media devices, batteries and electrical appliances See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS — (Continued) AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets Kitagawa Industries Co., Ltd. $ $ Manufactures various industrial and consumer products Koito Manufacturing Co., Ltd. Manufactures lighting equipment Nichicon Corporation Manufactures capacitors and transformers Nihon Kohden Corporation Manufactures medical electronic equipment Zojirushi Corporation Manufactures household appliances Total Electric Appliances Financing Business Hitachi Capital Corporation General financial services Ricoh Leasing Company, Ltd. Leasing and financial services Total Financing Business Food Fuji Oil Co., Ltd. Manufactures oil-related products for cooking Taiyo Kagaku Co., Ltd. General food manufacturer Total Food. Glass and Ceramics Products Nichiha Corporation Manufactures exterior building materials Total Glass and Ceramics Products See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS — (Continued) AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets Information and Communication Broadleaf Co., Ltd. $ $ Business software development, sales, and technical support NS Solutions Corporation System consulting services and software development OBIC Co., Ltd. Computer system integration Okinawa Cellular Telephone Company Telecommunications Otsuka Corporation Computer information system developer Poletowin Pitcrew Holdings, Inc. Provides Internet-related debug and verification services Software Service Inc. Provides medical information systems Total Information and Communication Iron and Steel Chubu Steel Plate Co., Ltd. Manufactures steel-related products Mory Industries Inc. Manufactures steel tubing products Nichia Steel Works, Ltd. Manufactures steel-related products Nippon Seisen Co., Ltd. Manufactures stainless steel wires and metal fibers Osaka Steel Co., Ltd. Manufactures steel-related products Tohoku Steel Co., Ltd. Manufactures specialty steel Total Iron and Steel See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS — (Continued) AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets Machinery Hisaka Works, Ltd. $ $ Manufactures heat exchangers and other machinery Miura Co. Ltd. Manufactures boilers and related products Nippon Pillar Packing Co., Ltd. Manufactures mechanical seals Nissei Corporation Manufactures reducers and gears Nitto Kohki Co. Ltd. Manufactures machine tools and motor pumps Oiles Corporation Manufactures bearing equipment Sato Holdings Corporation Manufactures electronic printers and other products Sintokogio, Ltd. Manufactures industrial machines Yamashin-Filter Corporation Manufactures filters Total Machinery Metal Products Dainichi Co., Ltd. Manufactures oil heating equipment Neturen Co., Ltd. Manufactures steel bars and induction heating equipment NHK Spring Co., Ltd. Manufactures automobile-related products Piolax, Inc. Manufactures automobile-related products Rinnai Corporation Manufactures heating appliances and components Total Metal Products See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS — (Continued) AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets Other Products Fuji Seal International, Inc. $ $ Packaging-related materials and machinery Nishikawa Rubber Co., Ltd. Manufactures rubber automobile parts The Pack Corporation Manufactures paper and chemical products Pigeon Corporation Manufactures baby care products Total Other Products Pharmaceutical KYORIN Holdings, Inc. Manufactures pharmaceuticals Total Pharmaceutical Precision Instruments Nakanishi Inc. Manufactures dental instruments Total Precision Instruments Real Estate Keihanshin Building Co., Ltd. Real estate leasing and building management Sanyo Housing Nagoya Co., Ltd. Designs and constructs housing Total Real Estate Retail Trade ABC-Mart, Inc. Retail sales of shoes AIN Pharmaciez Inc. Operates pharmacies and drug store chains See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS — (Continued) AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets Amiyaki Tei Co., Ltd. $ $ Operates barbecue restaurant chains Arc Land Sakamoto Co., Ltd. Retail sales, wholesale, food and real estate Create SD Holdings Co., Ltd. Operates pharmacies and drug store chains Daikokutenbussan Co., Ltd. Operates supermarkets Heiwado Co., Ltd. Operates supermarkets Hiday Hidaka Corp Operates ramen and Chinese restaurant chains Jin Co., Ltd. Retail sales of eyewear and fashion accessories Saint Marc Holdings Co., Ltd. Operates restaurant chains San-A Co., Ltd. Retail sales of home goods Seria Co. Ltd. Discount retail sales Shimamura Co., Ltd. Retail sales of apparel Start Today Co Ltd. Operates retail E-commerce websites Studious Co., Ltd.† ^ Retail sales of apparel Sundrug Co., Ltd. Operates pharmacies and drug store chains United Arrows Ltd. Retail sales of apparel Yamazawa Co., Ltd. Operates supermarkets Total Retail Trade See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS — (Continued) AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets Services en-japan Inc. $ $ Online job information business EPS Holdings, Inc. Performs contract medical research services JP-Holdings, Inc. Operates child-care centers Nihon M&A Center Inc. Provides merger and acquisition brokerage services Nomura Co., Ltd. Commercial display business and services Septeni Holdings Co., Ltd. Internet advertising and media content business Step Co., Ltd. Operates preparatory schools Total Services Textiles and Apparel Hogy Medical Co., Ltd. Manufactures medical products Komatsu Seiren Co., Ltd. Manufactures synthetic fibers and textile products Seiren Co., Ltd. Manufactures synthetic fibers and textile products Total Textiles and Apparel Transportation and Warehousing Alps Logistics Co., Ltd. General logistics services Japan Transcity Corporation General logistics services Meiko Trans Co., Ltd. Marine logistics services Nissin Corporation General logistics services See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS — (Continued) AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets Trancom Co., Ltd. $ $ General logistics services Total Transportation and Warehousing Transportation Equipment Hi-Lex Corporation Manufactures control cables Nissin Kogyo Co., Ltd. Manufactures automobile brake systems Sanoh Industrial Co., Ltd. Manufactures automobile components Tachi-S Co., Ltd. Manufactures automobile seats Total Transportation Equipment Utilities Keiyo Gas Co., Ltd. Produces gas and energy products The Okinawa Electric Power Company, Incorporated Produces thermal energy products Total Utilities Wholesale Trade Kanaden Corporation Factory automation business Kohsoku Corporation Food and industrial packaging materials Matsuda Sangyo Co., Ltd. Precious metals, electronic materials, and food Paltac Corporation Cosmetics and daily necessities Ryoden Trading Company, Ltd. Purchases electronic and electrical devices See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS — (Continued) AUGUST 31, 2015 (Unaudited) Shares Cost Market Value % of Net Assets Senshu Electric Co., Ltd. $ $ Electrical wires and cables Shinko Shoji Co., Ltd. Electronic components and devices SIIX Corporation Parts procurement, logistics, and manufacturing of electronics SPK Corporation Automobile components for assembly Sugimoto & Co., Ltd. Machine tools and measuring instruments Techno Associe Co., Ltd. Screws and nonferrous metal products Total Wholesale Trade TOTAL JAPANESE EQUITY SECURITIES $ $ INVESTMENT IN FOREIGN CURRENCY Japanese Yen Non-interest bearing account $ $ TOTAL INVESTMENT IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ †Non-income producing security. ^ Security acquired as a result of an IPO participation. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of August31, 2015. Japanese Yen JPY ¥121.285 $1.00 U.S.Dollar See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF ASSETS AND LIABILITIES AUGUST 31, 2015 (Unaudited) ASSETS: Investments in securities, at market value (cost—$297,299,782) $ Investments in foreign currency, at market value (cost—$3,542,870) Receivable for dividends and interest, net of withholding taxes Cash and cash equivalents Prepaid expenses Total Assets LIABILITIES: Accrued management fee Payable for investments purchased Accrued directors’ fees and expenses Other accrued expenses Total Liabilities NET ASSETS: Capital stock (28,333,893 shares of capital stock outstanding, authorized 100,000,000, par value $0.10 each) Paid-in capital Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency transactions Accumulated net investment loss ) Net Assets $ Net asset value per share $ See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED AUGUST 31, 2015 (Unaudited) INCOME: Dividend income (less $298,704 withholding taxes) $ Interest income Total Income $ EXPENSES: Management fee Custodian fees Legal fees Directors’ fees and expenses Other expenses Total Expenses INVESTMENT INCOME–NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Realized gain (loss)on investments and foreign currency transactions: Net realized gain on investments Net realized loss on foreign currency transactions ) Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation on investments Net change in unrealized appreciation on foreign currency transactions and translation Net realized and unrealized gain on investments and foreign currency transactions and translation NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended August 31, 2015 (Unaudited) For the Year Ended February 28, 2015 FROM INVESTMENT ACTIVITIES: Net investment income $ $ Net realized gain on investments Net realized loss on foreign currency transactions ) ) Net change in unrealized appreciation on investments Net change in unrealized appreciation (depreciation) on foreign currency transactions and translation ) Increase in net assets derived from investment activities FROM DISTRIBUTIONS TO SHAREHOLDERS: Ordinary income distribution — ) Capital gain distribution — ) Decrease in net assets derived from distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS: NET ASSETS: Beginning of period End of period (including accumulated/undistributed net investment loss of $546,432 and $1,370,691 respectively) $ $ See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) 1.Significant Accounting Policies Japan Smaller Capitalization Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The Fund was incorporated in Maryland on January25, 1990 and investment operations commenced on March21,1990. The accompanying financial statements have been prepared in accordance with United States (“U.S.”) generally accepted accounting principles (“GAAP”) and are stated in United States dollars. The Fund is an investment company that follows the accounting and reporting guidance in accordance with FASB Accounting Standards Codification Topic 946. The following is a summary of the significant accounting and reporting policies used in preparing the financial statements. (a)Valuation of Securities—Investments traded in the over-the-counter market are valued at the last reported sales price as of the close of business on the day the securities are being valued or, if none is available, at the mean of the bid and offer price at the close of business on such day or, if none is available, the last reported sales price. Portfolio securities which are traded on stock exchanges are valued at the last sales price on the principal market on which securities are traded or lacking any sales, at the last available bid price. Short-term debt securities which mature in 60days or less are valued at amortized cost, which approximates fair value, if their original maturity at the date of purchase was 60days or less, or by amortizing their value on the 61stday prior to maturity if their term to maturity at the date of purchase exceeded 60days. Securities and other assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Directors of the Fund. (b)Foreign Currency Transactions—Transactions denominated in Japanese Yen (“Yen”) are recorded in the Fund’s records at the prevailing rate at the time of the transaction. Asset and liability accounts that are denominated in Yen are adjusted to reflect the current exchange rate at the end of the period. Transaction gains or losses resulting from changes in the exchange rate during the reporting period or upon settlement of foreign currency transactions are included in results of operations for the current period. The net assets of the Fund are presented at the exchange rates and market values on August31, 2015. The Fund does isolate that portion of the results of operations arising as a result of changes in the foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held at August31, 2015. Net realized gains or losses on investments include gains or losses arising from sales of portfolio securities and sales and maturities of short-term securities. Net realized gains or losses on the foreign currency transactions arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest, and foreign JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS- (Continued)(Unaudited) withholding taxes recorded on the Fund’s books and the U.S.dollar equivalent of the amounts actually received or paid. (c)Security Transactions, Investment Income and Distributions to Shareholders — Security transactions are accounted for on the trade date. Dividend income and distributions are recorded on the distribution payable date and interest income is recorded on the accrual basis. Realized gains and losses on the sale of investments are calculated on a first-in, first-out basis. Distributions from net investment income and net realized capital gains are determined in accordance with Federal income tax regulations, which may differ from GAAP. To the extent these “book/tax” differences are permanent in nature (i.e., that they result from other than timing of recognition—“temporary”), such accounts are reclassified within the capital accounts based on their Federal tax-basis treatment; temporary differences do not require reclassification. Dividends and distributions which exceed net realized capital gains for financial reporting purposes, but not for tax purposes, are reported as distributions in excess of net realized capital gains. Pursuant to a securities lending agreement with Brown Brothers Harriman & Co., the Fund may lend securities to qualified institutions. It is the Fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S.securities loaned and 105% of the value of foreign securities loaned. It is the Fund’s policy that collateral equivalent to at least 100% of the market value of securities on loan must be maintained at all times (when applicable). Collateral is provided in the form of cash, which would be invested in certain money market funds. The Fund is entitled to receive all income on securities loaned, in addition to a portion of the income earned as a result of the lending transaction. Although each security loan is fully collateralized, there are certain risks. On November21, 2008, the Fund suspended its participation in the securities lending program. The Fund may resume its participation in the future. During the fiscal year ended February28, 2015 and the semi-annual period ended August31, 2015, the Fund did not earn fees from lending fund portfolio securities, pursuant to the securities lending agreement. (d)Capital Account Reclassification — For the year ended February28, 2015, the Fund’s accumulated net investment loss was decreased by $3,131,168 and the accumulated net realized gain on investments and foreign currency transactions was decreased by $3,131,168. These adjustments were primarily due to the result of the reclassification of foreign currency losses and the tax treatment of passive foreign investment companies. These adjustments had no impact on net assets. (e)Income Taxes — A provision for U.S.income taxes has not been made since it is the intention of the Fund to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute within the allowable time limit all taxable income to its shareholders. JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS- (Continued)(Unaudited) Under Japanese tax laws, a withholding tax is imposed on dividends at a rate of 15.315% and such withholding taxes are reflected as a reduction of the related revenue. The withholding tax rate of 15.315% was reduced to 10% upon the submission of Form17 — Limitation on Benefits Article. There is no withholding tax on realized gains. In accordance with U.S.GAAP requirements regarding accounting for uncertainties in income taxes, management has analyzed the Fund’s tax positions taken or expected to be taken on federal and state income tax returns for all open tax years (the current and the prior three tax years), and has concluded that no provision for income tax is required in the Fund’s financial statements. The Fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the statement of operations. During the current year and for the prior three tax years, the Fund did not incur any interest or penalties. (f)Use of Estimates in Financial Statement Preparation — The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (g)Concentration of Risk — A significant portion of the Fund’s net assets consists of Japanese securities which involve certain considerations and risks not typically associated with investments in the U.S. In addition to the smaller size, and greater volatility, there is often substantially less publicly available information about Japanese issuers than there is about U.S.issuers. Future economic and political developments in Japan could adversely affect the value of securities in which the Fund is invested. Further, the Fund may be exposed to currency devaluation and other exchange rate fluctuations. (h)Indemnifications—Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising from the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these agreements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote and as such no additional accruals were recorded on the Statement of Assets and Liabilities. 2.Management Agreement and Transactions With Affiliated Persons Nomura Asset Management U.S.A. Inc. (the “Manager”) acts as the manager of the Fund pursuant to a management agreement. Under the agreement, the Manager provides all office space, facilities and personnel necessary to perform its duties. Pursuant to such management agreement, the Manager has retained its parent company, Nomura Asset Management Co., Ltd. (the “Investment Adviser”), to act as investment adviser for the Fund. JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS- (Continued)(Unaudited) As compensation for its services to the Fund, the Manager receives a monthly fee at the annual rate of 1.10% of the value of the Fund’s average weekly net assets not in excess of $50million, 1.00% of the Fund’s average weekly net assets in excess of $50million but not exceeding $100million, 0.90% of the Fund’s average weekly net assets in excess of $100million but not exceeding $175million, 0.80% of the Fund’s average weekly net assets in excess of $175million but not exceeding $250million, 0.70% of the Fund’s average weekly net assets in excess of $250million but not exceeding $325million, 0.60% of the Fund’s average weekly net assets in excess of $325million, but not exceeding $425million and 0.50% of the Fund’s average weekly net assets in excess of $425million. Under the management agreement, the Fund incurred fees to the Manager of $1,459,598 for the six months ended August31, 2015. Under the investment advisory agreement, the Manager informed the Fund that the Investment Adviser earned fees of $768,761 for the six months ended August31, 2015 from the Manager, not the Fund. At August31, 2015, the fee payable to the Manager, by the Fund, was $250,997. Certain officers and/or directors of the Fund are officers and/or directors of the Manager. Affiliates of Nomura Holdings, Inc. (the Manager’s indirect parent) did not earn any fees in commissions on the execution of portfolio security transactions for the six months ended August31, 2015. Through March31, 2015, the Fund paid each Director not affiliated with the Manager an annual fee of $12,000 plus $1,500 per meeting attended. Effective April1, 2015, the Fund pays each Director not affiliated with the Manager an annual fee of $17,000 plus $2,000 per meeting attended. In addition, the Fund pays each Director not affiliated with the Manager $1,000 per telephone meeting attended together with such Directors’ actual expenses related to attendance at meetings. The Chairman of the Board, presently Rodney A. Buck, who is not affiliated with the Manager, is paid an additional annual fee of $5,000. Through March31, 2015, the Chairman of the Audit Committee, presently David B. Chemidlin, received an additional annual fee of $1,000. Effective April1, 2015, the Chairman of the Audit Committee receives an additional annual fee of $2,000. Such fees and expenses for unaffiliated Directors aggregated $73,941 for the six months ended August31, 2015. 3.Purchases and Sales of Investments Purchases and sales of investments, exclusive of investments in foreign currency and short-term securities, for the six months ended August31, 2015 were $30,040,637 and $28,922,086, respectively. 4.Federal Income Tax As of February28, 2015, net unrealized appreciation on investments, exclusive of investments in foreign currency, for Federal income tax purposes was $15,206,628, of which $25,794,325 related to appreciated securities and $10,587,697 related to depreciated securities. The cost of investments, exclusive of investments in foreign currencies of $3,653,816 at JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS- (Continued)(Unaudited) February28, 2015 for Federal income tax purposes was $291,549,699. At February28, 2015, the components of accumulated earnings (deficit) on a tax basis were as follows: Undistributed ordinary income $ Undistributed long term capital gains Unrealized appreciation on investments and foreign currency transactions $ (a) Total accumulated earnings $ (a) The difference between book basis and tax basis unrealized appreciation is attributable to the tax deferral of losses on wash sales and the tax treatment of passive foreign investment companies. The Fund paid an ordinary income distribution of $0.1194 per share ($3,383,067) and a long term capital gains distribution of $0.0131 per share ($371,174) to shareholders of record as of December22, 2014. The distribution was paid on December29, 2014. The Fund paid an ordinary income distribution of $0.199 per share ($5,638,445) to shareholders as of December13, 2013. The distribution was paid on December19, 2013. The tax character of distributions paid during the fiscal years ended February28, 2015 and February28, 2014 were as follows: February-15 February-14 Ordinary Income Capital Gains $0 On December22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. One of the more prominent changes addresses capital loss carryforwards. Under the Act, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered all short-term as permitted under previous regulation. The Fund utilized $12,817,862 of its accumulated capital losses against current year net realized gains. All of the Fund’s capital losses were generated in pre-enactment years. 5.Fair Value Measurements In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS- (Continued)(Unaudited) Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. · Level 1—quoted prices in active markets for identical investments · Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3—significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of August31, 2015. Investments in Level Securities Level 1 Equity Securities* $ Foreign Currency Level 2 Level 3 -0- Total $ *
